In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00025-CR



         BRENT WAYNE CAGLE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 4th District Court
                Rusk County, Texas
             Trial Court No. CR17-213




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                              MEMORANDUM OPINION
       Appellant Brent Wayne Cagle has filed a motion to dismiss this appeal. As authorized by

Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP. P.

42.2(a).

       Accordingly, we dismiss this appeal.



                                              Ralph K. Burgess
                                              Justice

Date Submitted:      February 18, 2020
Date Decided:        February 19, 2020

Do Not Publish




                                              2